DETAILED ACTION
The applicant’s amendment filed on February 1, 2021 has been acknowledged. Claims 2-4, 8-10 and 14-16, have been canceled. Claims 1, 5-7, 11-13, 17 and 18, as amended, are currently pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 12, recites “performing a table lookup in a table with the identified type of date” which appears to be typo as should recite --type of data--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7, line 21, recites “performing a table lookup in a table with the identified type of date” which appears to be typo as should recite --type of data--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 1, line 16, recites “performing a table lookup in a table with the identified type of date” which appears to be typo as should recite --type of data--.  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 11-13, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to customer relationship management. That is the claims recite executing software for managing customer relationships which as a method of organizing human activity. The claims recite presenting a user interface which is a display of information, establishing a wireless link and transmitting a recommendation action, each of these steps are considered extra solution activity. That is the display is for the gathering of data, the establishing a wireless link and transmitting information, is again merely transmitting executing the application and identifying a type of data requested are generic in nature, see MPEP 2106.05(g). That is the applicant is merely executing software which identifies a type of data base on any possible criteria, which is mere instructions on a computer, which is merely applying the exception of managing customer relationships on a computer, see MPEP 2106.05(f). 
The dependent claims 5-6, 11-12 and 17-18 merely recite where the data is stored. The location of storage does not change the actions but merely where the data for comparison is located. Further the action of storing data is considered extra solution activity, as see in MPEP 2106.05(g). Thus when considered individually or as a combination these elements do not amount to a practical application.
i.e., as a generic component performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components to perform the transmission amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2013/0217361 A1) hereafter Mohammed, in view of Tuchman et al. (US 2015/0117631 A1) hereafter Tuchman.
As per claim 1, Mohammed discloses a method for complimentary customer relationship management (CRM) mobile integration (Page 9, paragraph [0114]; discloses that the software system includes a CRM or Customer Relationship Management application as shown in paragraph [0104]), the method comprising:
	executing a CRM application in memory of a host computing platform (Page 9, paragraph [0114]; discloses that the software system includes a CRM or Customer Relationship Management application as shown in paragraph [0104]. These paragraphs establish that these applications are hosted on a computing platform. Page 8, paragraph [0106] explicitly shows this is a hosted service platform);
	processing a data request in the CRM application by presenting in a user interface to the CRM application, a display screen of contact information for a customer associated with the request (Page 6, paragraph [0090]; discloses that the software interface has a display screen which includes all of the contact information for a 
	establishing a wireless communications link between the host computing platform and a mobile device of the end user comprising a smart phone (Page 8, paragraph [0108]; discloses that there is a wireless connection between the host system and the mobile device which can include a smart phone);
	identifying a type of data requested by the data request and performing a table lookup in a table with the identified type of date (data?), the table lookup producing an action to be performed in the smart phone in connection with the customer of the display screen (Page 9, paragraph [0112]; discloses that the system can take a contextual assessment of what actions the customer is performing. Page 12, paragraph [0144] and [0145]; discloses that the system identifies data requested by the smart phone and makes recommendations based on the collected information. Page 4, paragraph [0077]; discloses that to identify the user device the system utilizes a lookup table); and
	transmitting to the smart phone from the host computing platform over the wireless communications link, a directive to display a prompt recommending the action to be performed by the end user in the smart phone (Page 12, paragraph [0144]; discloses that the smart phone or user device is delivered or transmitted information from the host computing platform. The display of the user device recommends an action to be performed in the smart phone).

	Tuchman, which like Mohammed talks about the use of Customer Relationship Management (CRM), teaches it is known to have an action to comprise initiating a phone call to the customer at a telephone number from the contact information in the CRM application; and the action including dialing the telephone number in the smart phone (Figures 16A-16J, Page 17, paragraphs [0158]-[0160] and Page 22, paragraph [0208]; teaches integrating a customer relationship management system into a mobile application, specifically page 3, paragraph [0032] establishes that the mobile device can be a smartphone. Paragraphs [0158]-[0160]; teaches that the system receives requests, those requests are taking into the system collecting the customer information and prompting an action. In this case the action can be directly calling the customer and includes a button for dialing the customer directly. Since Mohammed already has all the customer information and relays the customer information, it would have been obvious to initial a call to the customer from a provider to communicate about the service. This would allow the system to connect the users and schedule the services to be performed).
	The primary reference Mohammed discloses method for complimentary Customer Relationship Management (CRM) mobile integration. Mohammed establishes storing the look up table in the host server (Page 4, paragraph [0077]). However Mohammed is not explicit that the action is initiating a call to the customer.

	It would have been obvious to one of ordinary skill in the art to include in the Customer Relationship Management system of Mohammed the ability to initiate direct calls to the customer through the mobile device as taught by Tuchman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Tuchman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Customer Relationship Management system provided by Mohammed, with the ability to directly connect the service provider with the client as taught by Tuchman, for the purposes of providing expedited service. Since Mohammed already has all the customer information and relays the customer information, it would have been obvious to initial a call to the customer from a provider to communicate about the service. This would allow the system to connect the users and schedule the services to be performed.
As per claim 6, the combination of Mohammed and Tuchman teaches the above-enclosed invention; Mohammed further discloses wherein the table is stored in the memory of the host computing platform (Page 4, paragraph [0077]; disclose that the look up datable is stored in the host computing platform).
As per claim 7, Mohammed discloses a customer relationship management (CRM) data processing system configured for complimentary CRM mobile integration (Page 9, paragraph [0114]; discloses that the software system includes a CRM or Customer Relationship Management application as shown in paragraph [0104]), the system comprising:
	a host computing platform comprising one or more computers, each with memory and at least one processor (Page 8, paragraph [0110]; discloses that the system contains a server for hosting the platform. This server contains memory and at least one processor);
	a CRM application executing in the memory of the host computing platform (Page 8, paragraph [0107]; discloses that the host computing platform contains a CRM application executing in the memory); 
	a complimentary CRM mobile integration module coupled to the CRM application, the module comprising program code enabled upon execution in the host computing platform to perform (Page 8, paragraph [0108]; discloses that the system also includes software on a mobile or wireless device which communicates with the server to obtain information):
		executing a CRM application in memory of a host computing platform (Page 8, paragraph [0107]; discloses that the host computing platform contains a CRM application executing in the memory).
		processing a data request in the CRM application from an end user by presenting in a user interface to the CRM application, a display screen of contact information for a customer associated with the request (Page 6, paragraph [0090]; 
		establishing a wireless communications link between the host computer and a mobile device of the end user comprising a smart phone (Page 8, paragraph [0108]; discloses that there is a wireless connection between the host system and the mobile device which can include a smart phone);
		identifying a type of data requested by the data request and performing a table lookup with the identified type of date (data?), the table lookup producing an action to be performed in the smart phone in connection with the customer of the display screen (Page 9, paragraph [0112]; discloses that the system can take a contextual assessment of what actions the customer is performing. Page 12, paragraph [0144] and [0145]; discloses that the system identifies data requested by the smart phone and makes recommendations based on the collected information. Page 4, paragraph [0077]; discloses that to identify the user device the system utilizes a lookup table); and
	transmitting to the smart phone over the wireless communication link, a directive to display a prompt recommending the action to be performed by the end user in the smart phone (Page 12, paragraph [0144]; discloses that the smart phone or user device is delivered or transmitted information from the host computing platform. The display of the user device recommends an action to be performed in the smart phone).

	Tuchman, which like Mohammed talks about the use of Customer Relationship Management (CRM), teaches it is known to have an action to comprise initiating a phone call to the customer at a telephone number from the contact information in the CRM application; and the action including dialing the telephone number in the smart phone (Figures 16A-16J, Page 17, paragraphs [0158]-[0160] and Page 22, paragraph [0208]; teaches integrating a customer relationship management system into a mobile application, specifically page 3, paragraph [0032] establishes that the mobile device can be a smartphone. Paragraphs [0158]-[0160]; teaches that the system receives requests, those requests are taking into the system collecting the customer information and prompting an action. In this case the action can be directly calling the customer and includes a button for dialing the customer directly. Since Mohammed already has all the customer information and relays the customer information, it would have been obvious to initial a call to the customer from a provider to communicate about the service. This would allow the system to connect the users and schedule the services to be performed).
	The primary reference Mohammed discloses method for complimentary Customer Relationship Management (CRM) mobile integration. Mohammed establishes storing the look up table in the host server (Page 4, paragraph [0077]). However Mohammed is not explicit that the action is initiating a call to the customer.

	It would have been obvious to one of ordinary skill in the art to include in the Customer Relationship Management system of Mohammed the ability to initiate direct calls to the customer through the mobile device as taught by Tuchman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Tuchman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Customer Relationship Management system provided by Mohammed, with the ability to directly connect the service provider with the client as taught by Tuchman, for the purposes of providing expedited service. Since Mohammed already has all the customer information and relays the customer information, it would have been obvious to initial a call to the customer from a provider to communicate about the service. This would allow the system to connect the users and schedule the services to be performed.
As per claim 12, the combination of Mohammed and Tuchman teaches the above-enclosed invention; Mohammed further discloses wherein the table is stored in the memory of the host computing platform (Page 4, paragraph [0077]; disclose that the look up datable is stored in the host computing platform).
As per claim 13, Mohammed discloses a computer program product for complimentary customer relationship management (CRM) mobile integration, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method (Page 8, paragraph [0110]; discloses that the system contains a server for hosting the platform. This server contains memory and at least one processor. Page 9, paragraph [0114]; discloses that the software system includes a CRM or Customer Relationship Management application as shown in paragraph [0104]. Page 9, paragraph [0114]; discloses that the software system includes a CRM or Customer Relationship Management application as shown in paragraph [0104]. These paragraphs establish that these applications are hosted on a computing platform. Page 8, paragraph [0106] explicitly shows this is a hosted service platform) comprising:
	executing a CRM application in memory of a host computing platform (Page 9, paragraph [0114]; discloses that the software system includes a CRM or Customer Relationship Management application as shown in paragraph [0104]. These paragraphs establish that these applications are hosted on a computing platform. Page 8, paragraph [0106] explicitly shows this is a hosted service platform);
	processing a data request in the CRM application from an end user by presenting in a user interface to the CRM application, a display screen of contact information for a customer associated with the request (Page 6, paragraph [0090]; discloses that the software interface has a display screen which includes all of the contact information for 
	establishing a wireless communications link between the host computing platform and a mobile device of the end user comprising a smart phone (Page 8, paragraph [0108]; discloses that there is a wireless connection between the host system and the mobile device which can include a smart phone);
	identifying a type of data requested by the data request and performing a table lookup in a table with the identified type of date (data?), the table lookup producing an action to be performed in the smart phone in connection with the customer of the display screen (Page 9, paragraph [0112]; discloses that the system can take a contextual assessment of what actions the customer is performing. Page 12, paragraph [0144] and [0145]; discloses that the system identifies data requested by the smart phone and makes recommendations based on the collected information. Page 4, paragraph [0077]; discloses that to identify the user device the system utilizes a lookup table); and
transmitting to the smart phone from the host computing platform over the wireless communications link, a directive to display a prompt recommending the action to be performed by the end user in the smart phone (Page 12, paragraph [0144]; discloses that the smart phone or user device is delivered or transmitted information from the host computing platform. The display of the user device recommends an action to be performed in the smart phone).

	Tuchman, which like Mohammed talks about the use of Customer Relationship Management (CRM), teaches it is known to have an action to comprise initiating a phone call to the customer at a telephone number from the contact information in the CRM application; and the action including dialing the telephone number in the smart phone (Figures 16A-16J, Page 17, paragraphs [0158]-[0160] and Page 22, paragraph [0208]; teaches integrating a customer relationship management system into a mobile application, specifically page 3, paragraph [0032] establishes that the mobile device can be a smartphone. Paragraphs [0158]-[0160]; teaches that the system receives requests, those requests are taking into the system collecting the customer information and prompting an action. In this case the action can be directly calling the customer and includes a button for dialing the customer directly. Since Mohammed already has all the customer information and relays the customer information, it would have been obvious to initial a call to the customer from a provider to communicate about the service. This would allow the system to connect the users and schedule the services to be performed).
	The primary reference Mohammed discloses method for complimentary Customer Relationship Management (CRM) mobile integration. Mohammed establishes storing the look up table in the host server (Page 4, paragraph [0077]). However Mohammed is not explicit that the action is initiating a call to the customer.

	It would have been obvious to one of ordinary skill in the art to include in the Customer Relationship Management system of Mohammed the ability to initiate direct calls to the customer through the mobile device as taught by Tuchman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Tuchman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Customer Relationship Management system provided by Mohammed, with the ability to directly connect the service provider with the client as taught by Tuchman, for the purposes of providing expedited service. Since Mohammed already has all the customer information and relays the customer information, it would have been obvious to initial a call to the customer from a provider to communicate about the service. This would allow the system to connect the users and schedule the services to be performed.
As per claim 18.
Claim(s) 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2013/0217361 A1) hereafter Mohammed, in view of Tuchman et al. (US 2015/0117631 A1) hereafter Tuchman, further in view of Altberg et al. (US 2009/0016507 A1) hereafter Altberg.
As per claim 5, the combination of Mohammed and Tuchman teaches the above-enclosed invention; Mohammed however fails to explicitly disclose wherein the table is stored in memory of the mobile device.
Altberg, which like Mohammed talks about a CRM system, teaches it is known for the table to be stored in memory of the mobile device (Page 18, paragraph [0250]; teaches that the database or table can be stored in either the memory of the mobile device such as the address book or in the remote database on the host computing platform as part of the advertisement database. Since Mohammed already establishes it is known to store the lookup table in the host system, it would have been obvious to store it in the mobile system alternatively as shown explicitly in Altberg).
The primary reference Mohammed discloses method for complimentary customer relationship management (CRM) mobile integration. Mohammed establishes storing the look up table in the host server (Page 4, paragraph [0077]).
The sole difference between the primary reference and the claimed subject matter is that the primary reference Mohammed does not disclose that the lookup table is on the mobile device.
The Altberg reference discloses a similar CRM system and establishes it is known to store the look up table on the mobile device. Altberg establishes that storing 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the look up table being stored on the server as shown in Mohammed and Tuchman with the look up table being stored on the mobile device as taught by Altberg.
Therefore, from this teaching of Altberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the customer relationship management system provided by Mohammed and Tuchman, with the look up table being stored on the mobile device as taught by Altberg, for the purposes of providing an alternative and reducing the tasks for the server. Since Mohammed already establishes it is known to store the lookup table in the host system, it would have been obvious to store it in the mobile system alternatively as shown explicitly in Altberg.
As per claim 11, the combination of Mohammed and Tuchman teaches the above-enclosed invention; Mohammed however fails to explicitly disclose wherein the table is stored in memory of the mobile device.
Altberg, which like Mohammed talks about a CRM system, teaches it is known for the table to be stored in memory of the mobile device (Page 18, paragraph [0250]; teaches that the database or table can be stored in either the memory of the mobile device such as the address book or in the remote database on the host computing 
The primary reference Mohammed discloses method for complimentary customer relationship management (CRM) mobile integration. Mohammed establishes storing the look up table in the host server (Page 4, paragraph [0077]).
The sole difference between the primary reference and the claimed subject matter is that the primary reference Mohammed does not disclose that the lookup table is on the mobile device.
The Altberg reference discloses a similar CRM system and establishes it is known to store the look up table on the mobile device. Altberg establishes that storing the look up table on the mobile device was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the look up table being stored on the server as shown in Mohammed and Tuchman with the look up table being stored on the mobile device as taught by Altberg.
Therefore, from this teaching of Altberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the customer relationship management system provided by Mohammed and Tuchman, with the look up table being stored on the mobile device as taught by Altberg, 
As per claim 17, the combination of Mohammed and Tuchman teaches the above-enclosed invention; Mohammed however fails to explicitly disclose wherein the table is stored in memory of the mobile device.
Altberg, which like Mohammed talks about a CRM system, teaches it is known for the table to be stored in memory of the mobile device (Page 18, paragraph [0250]; teaches that the database or table can be stored in either the memory of the mobile device such as the address book or in the remote database on the host computing platform as part of the advertisement database. Since Mohammed already establishes it is known to store the lookup table in the host system, it would have been obvious to store it in the mobile system alternatively as shown explicitly in Altberg).
The primary reference Mohammed discloses method for complimentary customer relationship management (CRM) mobile integration. Mohammed establishes storing the look up table in the host server (Page 4, paragraph [0077]).
The sole difference between the primary reference and the claimed subject matter is that the primary reference Mohammed does not disclose that the lookup table is on the mobile device.
The Altberg reference discloses a similar CRM system and establishes it is known to store the look up table on the mobile device. Altberg establishes that storing 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the look up table being stored on the server as shown in Mohammed and Tuchman with the look up table being stored on the mobile device as taught by Altberg.
Therefore, from this teaching of Altberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the customer relationship management system provided by Mohammed and Tuchman, with the look up table being stored on the mobile device as taught by Altberg, for the purposes of providing an alternative and reducing the tasks for the server. Since Mohammed already establishes it is known to store the lookup table in the host system, it would have been obvious to store it in the mobile system alternatively as shown explicitly in Altberg.

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-16, regarding the 101 rejections specifically that, “Applicants' claims refer to the execution of a CRM application in memory of a host computing platform, the processing of a data request in 
“The foregoing technical process thus solves a specific problem of supporting a mobile workforce by coordinating records retrieval in the desktop through the CRM application with the telecommunications abilities of the smart phone which is separate from the desktop. Absent Applicants' invention, a member of a mobile salesforce must perform the CRM query in the desktop to locate a desired record including contact information, and either e-mail or text the information to the mobile device manually and then launch a telephone application in which the end user enters the relevant phone number. But as claimed, Applicant received a coordinated prompt in the mobile device recommending the dialing of the phone number without intervention on the part of the end user. Hence, Applicants' claims recite additional elements that reflect an 
“Therefore, it is believed that the Examiner is to find that the subject claim integrates the judicial exception into a practical application so as to render the subject claim patentable under 35 U.S.C. § 101.”
The Examiner respectfully disagrees.
	The applicant’s claims continue to be directed toward a software application which receives information in the form of a requests, the system identifies the type of data requested through the use of general functions in the form of a lookup table or database. The system transmits an action to be performed and recommends that action to be performed. However at no point is the action actually required to be performed. As such this continues to read on merely retrieving data based on a match in a table and out putting an action. What the action is intended result once carried out but again is not required to be carried out in the claims. 
	While the applicant alleges this is a technical process, this is merely retrieval of records for the purposes of organizing human activity. The steps noted by the applicant such as “Absent Applicants’ invention, a member of a mobile salesforce must perform the CRM query in the desktop to locate a desired record including contact information, and either e-mail or text the information to the mobile device manually and then launch a telephone application in which the end user enters the relevant phone number” however these amount to negative limitations or limitations that are explicitly not required based on the applicant’s statements however the claims do not actually require these limitations are not performed. As such the claims cannot reflect an improvement 
	As such lacking any specific arguments directed toward the recited limitations of the claims the Examiner has not been persuaded and the rejections have been maintained. 
Applicant's arguments with respect to claims 1, 5-7, 11-13, 17 and 18 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "the action comprising initiating a phone call to the customer at a telephone number from the contract information in the CRM application" and “including dialing the telephone number in the smart phone” are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	2/13/2021